DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Examiner Comments
The Examiner notes that claim 8 line 4 recites “wireless device (10)” and the “(10)” was not deleted in the amendment like all the rest of the reference numbers.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
The broadest reasonable interpretation of a claim drawn to a “computer program product” in clam 17 and  "computer-readable storage medium" in claim 18 typically covers non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of the term “computer program product” and  "computer-readable storage medium", particularly when the specification is silent. In the instant case, the specification fails to define the term "“computer program product” and 
	The Examiner recommends overcoming the above rejection by amending “computer program product” to --non-transitory computer program product-- and "computer-readable storage medium "to --non-transitory computer-readable storage medium--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 9, and similarly dependent claims 10-15
	The language of claim 9 renders the claim indefinite because the language describes only the function or operation of the wireless device instead of defining the structure that makes up the device as required by 35 U.S.C. 112, second paragraph. Consequently, the structure of the wireless device is unclear. The structure which goes 
	In order to overcome the rejection, the Examiner recommends amending claim 9 line 3  to: “… the wireless device comprises processing circuitry configured to:”.

In reference to claim 16
	The language of claim 16 renders the claim indefinite because the language describes only the function or operation of the radio network node instead of defining the structure that makes up the device as required by 35 U.S.C. 112, second paragraph. Consequently, the structure of the radio network node is unclear. The structure which goes to make up the radio network node must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.
	In order to overcome the rejection, the Examiner recommends amending claim 16 line 2-3  to: “… the radio network node comprising processing circuitry configured to serve the wireless device and to”.

Allowable Subject Matter
Claims 1-8 and 19-20 are allowed.

Conclusion
are:
US 2017/0324459 – performing beam specific measurements and determined a cell quality based on the measurements
US 2018/0007577 - UE providing at least an average or a summation of measurement results for a number of qualified beams of the cell, and wherein the number of qualified beams to derive the average or the summation is limited by a first threshold to a network node
US 2018/0199328 - a report generator coupled to the L1, L2 and L3 processing elements and configured to generate a report for a multiple beams.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095.  The examiner can normally be reached on M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466